Citation Nr: 0516595	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-21 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease, to include hypertension, as secondary to service-
connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

The veteran had active service from December 1965 to December 
1968.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota, which denied 
service connection for hypertension.  The veteran appealed 
that decision to the Board, and the case was referred to the 
Board for appellate review.  The Board remanded the case for 
further development in March 2004, and that development was 
completed by the Appeals Management Center.  The case has 
since been returned for appellate review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hypertensive cardiovascular disease, to include 
hypertension, was not manifested during service or one year 
thereafter, and has not been shown to be causally or 
etiologically related to service or to a service-connected 
disability.

CONCLUSION OF LAW

Hypertensive cardiovascular disease, to include hypertension, 
was not incurred in or aggravated by active service, may not 
be presumed to have been so incurred, and is not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, VA has a duty under the VCAA to notify a claimant and 
any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
November 2002 rating decision as well as the June 2003 
Statement of the Case and August 2003 and July 2004 
Supplemental Statements of the Case issued in connection with 
this claim have notified the veteran of the evidence 
considered, the pertinent laws and regulations, and the 
reasons his claim was denied.  In addition, the RO sent 
letters in August 2002, March 2004, and April 2004 to the 
veteran that specifically informed him of the substance of 
the VCAA, including the division of responsibilities between 
VA and the veteran in obtaining the evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) the 
August 2002, March 2004, and April 2004 letters essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence VA will seek 
to provide; (3) informing the appellant about the information 
and evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records.  In addition, the Board observes that the veteran 
was afforded VA examinations in April 2003, April 2004, and 
July 2004 in connection with his claim.  The veteran and his 
representative have not informed the Board of any additional, 
relevant evidence that needs to be obtained prior to 
appellate review.  In fact, the veteran submitted statements 
in September 2002 and August 2003 indicating that he had 
nothing further to submit.

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Therefore, the Board 
finds that disposition of the appellant's claim is 
appropriate.


Background and Evidence

Service records show the veteran had active service from 
December 1965 to December 1968.

Service medical records are negative for any complaints, 
treatment, or diagnosis of hypertensive cardiovascular 
disease.  The veteran was provided an enlistment examination 
in December 1965 as well as a separation examination in 
December 1968.  Neither of these examinations found any 
clinical abnormalities of the heart or vascular system, and 
his blood pressure was listed as 130 mm. Hg systolic and 70 
mm. Hg diastolic at both examinations.  He also denied having 
a medical history of high blood pressure and of palpitation 
or pounding heart at the time of these examinations.

VA medical records dated from January 1988 to October 1997 
document the veteran as having a systolic blood pressure 
ranging from 110 to 144 and a diastolic blood pressure 
ranging from 60 to 92.  He was also noted to have complaints 
of chest pain, but in January 1988, there was no radiographic 
evidence of active cardiopulmonary disease.

The veteran was afforded a VA general medical examination in 
September 1997 during which an evaluation of his 
cardiovascular system was negative, and his blood pressure 
was recorded as 142/78. 

VA medical records dated from October 2001 to June 2002 
document the veteran as having been diagnosed with 
hypertension, which was well controlled with medication in 
October 2001.  He was later hospitalized in June 2002 with 
complaints of chest pain that had begun a week earlier.  He 
described feeling as though someone had a hold of his heart 
and was squeezing it.  He rated his pain as a five on a scale 
of one to ten and also indicated that he had a headache.  His 
baseline blood pressure was listed as 134/64, and his maximum 
blood pressure was 197/89.  A physical examination found his 
heart to have a regular rate and rhythm, and there was S1 
plus S2, but there was no S3, murmurs, gallop, or click.  
After also reviewing the pertinent laboratory data, a 
physician diagnosed the veteran with several disorders, 
including atypical chest pain and hypertension.  

The veteran was afforded a VA examination in April 2003 
during which it was noted that he had been diagnosed with 
hypertension approximately three years earlier.  The examiner 
also indicated that the veteran was evaluated for his PTSD in 
1997 and that there was no mention of his blood pressure at 
that time.  Following a review of the veteran's medical 
history and a physical examination, the veteran was diagnosed 
with essential hypertension, which the examiner opined was 
less than likely related to his PTSD.  He further stated that 
PTSD did not cause or aggravate his hypertension, as the 
veteran was diagnosed with PTSD in 1966 or 1967 and did not 
develop hypertension until 30 years later.  The examiner also 
noted that the veteran's hypertension was essential and that 
the exact cause could not be determined.  

The veteran was provided a VA psychiatric examination in 
April 2004 at which time the examiner stated that he was 
unaware of PTSD being a cause of hypertensive cardiovascular 
disease.

The veteran was afforded a VA heart examination in April 2004 
during which he was diagnosed with PTSD and with a three to 
four year history of essential hypertension that was 
moderately controlled with a combination of drugs.  The 
examiner noted that hypertension is a complex, multifactorial 
disease, which has been associated with obesity, smoking, 
family history, exercise level, kidney function, and dietary 
habits and that it is well known through numerous scientific 
studies that external environmental factors can also affect 
blood pressure.  The examiner indicated that fear, pain, and 
anxiety can all elevate the blood pressure transiently, but 
that there have been no published research studies that have 
conclusively determined that stress caused the chronic 
condition of hypertension.  As such, the examiner opined that 
the veteran's hypertension had not been caused directly or 
solely by his PTSD, but that it was at least as likely as not 
that his PTSD had aggravated his hypertension to some degree.  
He was unable to quantify that degree with a percentage and 
stated that the legal requirement could not be answered in 
medical terms.

The veteran was also afforded a VA examination in July 2004 
at which time it was noted that a board of specialists had 
not been arranged as requested to perform cardiology and 
psychiatric examinations to determine whether there was any 
cause or relationship between the veteran's PTSD and 
hypertensive cardiovascular disease.  Nevertheless, the 
examiner did schedule the veteran for a separate cardiology 
examination that same day and indicated that it would be up 
to the cardiologist to determine whether there was any such 
relationship between the two disorders, as he did not have 
any basis for offering an opinion on such manners.  

The veteran was subsequently afforded a cardiology 
examination on the same day in July 2004 at which time it was 
noted that he was diagnosed with hypertension three to four 
years earlier, had a heart attack two years earlier, and had 
suffered from PTSD since 1988.  Following a review of the 
veteran's medical history and a physical examination, the 
examiner commented that there was no connection between the 
veteran's history of hypertension and PTSD, nor did he find a 
connection between his history of cardiac problems and his 
PTSD.


Law and Analysis

The veteran contends that he is entitled to service 
connection for hypertension.  More specifically, he claims 
that his current hypertension is related to his service-
connected PTSD.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases, such as 
cardiovascular-renal disease, when such diseases are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In addition, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition.  Id.  The United States Court of 
Appeals for Veterans Claims has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id. 

When the evidence in this case is considered under the laws 
and regulations as set forth above, the Board is of the 
opinion that the veteran has not presented a basis upon which 
to establish service connection for a hypertensive 
cardiovascular disease, to include hypertension.  Although 
the veteran clearly has a current diagnosis of hypertension, 
he has not presented competent medical evidence specific to 
his case upon which service connection can be granted for the 
disorder.  The evidence of record does not establish that the 
veteran had symptomatology in service or for many years 
thereafter.  In this regard, the veteran's service medical 
records are negative for any complaints, treatment, or 
diagnosis of hypertension in service, and the veteran did not 
seek treatment for such a disorder until many decades after 
service.  Therefore, the Board finds that hypertension did 
not manifest during the veteran's military service or within 
one year thereafter.

In addition to the lack of medical evidence establishing that 
the veteran had hypertensive cardiovascular disease, to 
include hypertension, in service or for many years 
thereafter, no physician has linked his current hypertension 
to service or to any incident that occurred during active 
service.  Although the April 2003, April 2004, and July 2004 
VA examiners diagnosed the veteran with hypertension, they 
did not comment on the likelihood of a relationship between 
the veteran's current diagnosis and his period of service.  
Nor is there any other medical opinion of record that 
establishes such a relationship.  In fact, the veteran has 
not even contended that his hypertension is directly related 
to his military service.  Thus, the evidence of record does 
not establish that the veteran had symptomatology in service, 
that the disorder manifested within a year following the 
veteran's separation from service, or that there is a nexus 
between the current disorder and his military service.  
Therefore, service connection may not be granted on a direct 
or presumptive basis.

As to the veteran's claim that his hypertension is related to 
his service-connected PTSD, the Board finds that the more 
probative evidence of record does not support this 
contention.  Although the veteran has a current diagnosis of 
hypertension and PTSD, the more credible medical evidence has 
not established a relationship between these two disorders.  
In this regard, the Board notes that the April 2003 VA 
examiner opined that the veteran's hypertension was less than 
likely related to his PTSD and further stated that his PTSD 
did not cause or aggravate his hypertension.  In addition, 
the July 2004 VA cardiology examiner commented that there was 
no connection between the veteran's PTSD and his history of 
hypertension and cardiac problems, and the April 2004 VA 
psychiatric examiner stated that he was unaware of PTSD being 
a cause of hypertensive cardiovascular disease.  The Board 
does acknowledge the April 2004 VA heart examiner's statement 
that it was at least as likely as not that the veteran's PTSD 
had aggravated his hypertension to some degree.  However, the 
April 2004 VA heart examiner was unable to quantify the 
degree of aggravation with a percentage and also opined that 
the veteran's hypertension had not been caused directly or 
solely by his PTSD.  In fact, he noted that hypertension is a 
complex, multifactorial disease, which has been associated 
with obesity, smoking, family history, exercise level, kidney 
function, and dietary habits and stated that it is well known 
through numerous scientific studies that external 
environmental factors can also affect blood pressure.  The 
examiner indicated that fear, pain, and anxiety can all 
elevate the blood pressure transiently, but further commented 
that there have been no published research studies that have 
conclusively determined that stress caused the chronic 
condition of hypertension.  The Board must point out that any 
transient elevation of blood pressure due to PTSD would not 
constitute aggravation of the underlying disorder.  
Therefore, the Board concludes that the preponderance of 
evidence is against the veteran's claim for service 
connection for hypertensive cardiovascular disease, to 
include hypertension.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for hypertensive cardiovascular disease, to 
include hypertension, is not warranted.  Although the Board 
does not doubt the veteran's sincere belief that he currently 
has hypertension that is related to service, the veteran is 
not a medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hypertensive cardiovascular disease, 
to include hypertension, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


